Pettit, J.
This suit was brought by the appellee, William Parmalee, administrator of James C. Parmalee, deceased, to recover damages for the loss .of the life of the deceased, who was a traveller and passenger on. the defendant’s road, by its carelessness and negligence.
A demurrer to the complaint, for want of sufficient facts, was overruled, and this ruling is assigned 'for error; but in the brief no mention is made of this ruling, nor is there any suggestion made why the complaint is not good; nor are we able to see any defect in it.
There were two trials by jury, after proper issues formed, both resulting in a verdict for the plaintiff, appellee. One of the causes or reasons for a new trial was the giving of instructions, but no error is pointed out or .suggestion made by the appellant as to why the instructions were erroneous; nor are we, after a careful reading and examination of them, able to see any error or defect in Them. We have never seen a set of instructions more carefully prepared and pointing out the law of the case better than these do.
The only real question in the case is, was the evidence sufficient to sustain the finding? We have fully read and considered it. The evidence shows that the deceased took passage on the road from Louisville, Kentucky, to Edinburg, Indiana, that he paid his fare from one place to the other, that he was from sixty to sixty-three years old, and active for that age, that he was run. over and killed by the cars at Edinburg, the place of his destination and at which he was to stop by his ticket, and that the time of stopping’ at Edinburg was at night, when it was dark, between 12 at night and 2 A. m.
We think the evidence Avarranted the jury in finding the verdict, on the ground that the train did not stop long *44enough to allow a man of the age of the deceased to get securely off.
A railroad company, carrying passengers for hire, has not discharged its duty or relieved itself from liability to them, till it has stopped at the end of their jóurney a reasonable time for them to get off the train in safety. The Jeffersonville R. R. Co. v. Hendricks’ Adm’r, 26 Ind. 228; The J., M. & I. R. R. Co. v. Hendricks, 41 Ind. 48.
The judgment is affirmed, at the costs of the appellant, with two per cent, damages.
Petition for a rehearing overruled.